Hill, C. J.
1. The holder of a negotiable instrument indorsed in blank by the payee is presumed to be such bona fide and for value, and is entitled to sue the maker. Unless the indorsement is denied on oath, it need not be proved. Habersham v. Lehman, 63 Ga. 380; 1 Daniel on Negotiable Instruments, §693; Tiedeman on Commercial Paper, §256.
2. A bill or note indorsed in blank is transferable by delivery, and the indorsement, so long as it continues in blank, makes the bill or note in effect payable to bearer. Possession of. such a negotiable instrument proves property. Chitty on Bills, 253-255; Stirling v. Bender, 7 Ark. 201 (44 Am. D. 539).
3. Where there is conflict in the evidence relating to a plea of non est factum, and the verdict of the jury against the plea is approved by the trial judge, the verdict will not be disturbed. Judgment affirmed.